Citation Nr: 0533293	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, paranoid type, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from April 1971 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The Board remanded this case in 
June 2004 for further development.


FINDING OF FACT

The veteran's service-connected schizophrenia is not 
manifested by symptoms such as impaired speech that is 
illogical, obscure or irrelevant; near continuous panic or 
depression; impaired impulse control; difficulty in adapting 
to stressful circumstances; an inability to establish and 
maintain effective relationships; or other symptoms 
productive of occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
schizophrenia, paranoid type, have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005);  
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9203 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in June and 
December 2004 fulfilled the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  The 
Board notes that with the June 2004 notice the RO included a 
copy of the December 2002 statement of the case, in 
compliance with the Board's remand instructions.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence for which he authorized VA to obtain, and conducted 
all appropriate development, including VA examinations.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the December 2001 rating decision from which the 
current appeal originates.  As explained above, however, he 
was advised of the information and evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of he and VA in obtaining evidence, in the 
2004 VA correspondence.  The December 2001 rating decision 
and December 2002 statement of the case explained the 
criteria for establishing a rating higher than 50 percent for 
the disorder at issue, and explained why the veteran's 
disorder did not meet that criteria.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the December 2001 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notice.  
Given the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, the 
Board finds that any error in the timing of the notice is 
harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected schizophrenia.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background

As noted in the Introduction, the veteran's period of service 
ended in August 1972.  Service connection for paranoid type 
schizophrenia was granted in a January 1973 rating decision 
and evaluated as 30 percent disabling.  In November 1999, the 
evaluation assigned the disability was increased to 50 
percent.

The report of a November 2001 VA examination documents the 
veteran's complaints of sleep problems, nightmares, intrusive 
thoughts, auditory hallucinations, and vigilance symptoms.  
He denied using any psychiatric medications.  He was employed 
on a full time basis at a scrap yard for the prior year and a 
half, working for a longstanding acquaintance.  The veteran 
suggested that he left his former occupation as a mechanic 
secondary to difficulty with interpersonal interactions.  The 
veteran explained that his current job allowed him to work 
alone.  He was separated from his spouse, but visited his 
children every week, and was close to his employer.  He 
rarely shopped, tending to stay home instead.  

He was oriented on mental status examination, with relevant 
and coherent speech.  His affect was appropriate and his mood 
anxious.  He expressed delusions concerning building his own 
time machine.  He denied any suicidal or homicidal ideations.  
His concentration and memory were fair, but insight and 
judgment were poor.  The examiner diagnosed chronic 
schizophrenia of the paranoid type; and alcohol and heroin 
dependence in full remission.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 40.  The examiner 
concluded that the veteran's schizophrenia interfered with 
social and occupational functioning, but that he could work, 
provided he worked alone and with support from his employer.

VA treatment records for December 2001 to June 2004 show that 
he was evaluated in December 2001 to rule out post-traumatic 
stress disorder (PTSD); the results were inconclusive.  He 
detailed a varied work history since service, indicating that 
several of his jobs were eliminated due to economic factors.  
He explained that his current boss was also his friend.  The 
veteran indicated that one of his three marriages ended after 
he assaulted his wife and her lover.  Mental status 
examination showed that he was oriented and hyperalert.  He 
was casually dressed, with fair grooming and hygiene.  He 
showed coherent but tangential speech.  His affect was 
blunted and his mood ranged from irritable to anxious.  He 
denied current hallucinations, but reported paranoid 
delusions.  His memory and judgment were poor.  He denied 
suicidal ideation, but expressed homicidal thoughts toward 
the court system, without a specific plan.  The veteran 
reported minimal socialization, but indicated that he visited 
his children whenever possible.  He handled his own bills and 
chores.  Following examination the veteran was assigned a GAF 
score of 51.

The treatment records show that when seen in November 2002 he 
was working, but he complained of temper problems, 
flashbacks, sleep problems, and auditory hallucinations.  He 
denied suicidal and homicidal ideations, and indicated that 
he cared for his own needs.  The examiner assigned a GAF 
score of 65, and prescribed medication.  In January 2003, the 
veteran reported that he was no longer employed due to a 
slowdown in business.  He was neat in appearance, with a good 
affect and mood.  He reported flashbacks, temper problems, 
sleep problems, and auditory hallucinations; his assigned GAF 
score was 65.  

In November 2003, he reported unspecified legal difficulties 
and the possibility of jail time; he was assigned a GAF score 
of 50.   In March 2004, he was accompanied by a lady friend.  
The examiner noted the absence of any exacerbation of 
symptoms, and assigned a GAF score of 65.  In June 2004, he 
was again assigned a GAF score of 65.

In a November 2002 statement, the veteran indicated that he 
felt paranoid at work, and was unable to wait on customers.  
His claimed symptoms included flashbacks, sleep problems, 
mood swings, and concentration problems.  He explained that 
he had an urge to quit his job.  In a January 2003 statement, 
he indicated that he had left his job due to his psychiatric 
disorder.

The veteran attended a VA examination in January 2005.  The 
examiner noted that while the veteran had been arrested in 
the past for domestic violence, he maintained that his spouse 
was the actual aggressor in the incident.  The examiner noted 
that the veteran had been employed on a fairly consistent 
basis, but that after being dismissed from his job in January 
2003 he had worked inconsistently doing odd jobs as a 
mechanic.  The veteran explained that he was able to work if 
he could do so alone.  He explained that he tended to become 
more paranoid, irritable, and hypervigilant around others.  
He described concentration and sleep problems, as well as 
occasional auditory hallucinations and paranoia.  He 
described passive thoughts of suicide, but denied any 
attempts.  He denied any current romantic relationship, and 
indicated that he had very few hobbies.  He had a few 
friends, and maintained contact with his brother and mother.  
He was independent in his activities of daily living.  At the 
examination the veteran presented in dirty clothes that the 
examiner found to be consistent with his odd job work as a 
mechanic.  The appellant appeared unwashed, but he maintained 
that he usually was very neat and that his home was spotless.

Mental status examination showed that he was alert and 
oriented.  His affect was blunted and his mood subdued.  His 
thought processes were relevant and coherent, but he was 
vague, guarded and evasive in his answers.  He showed 
evidence of paranoid ideations, but not of any delusions.  He 
showed questionable evidence of hallucinations.  No suicidal 
or homicidal ideations were evident.  His judgment and 
insight were fair.  No psychosis was present.  The examiner 
diagnosed schizophrenia, paranoid type in partial remission, 
and polysubstance dependence in reported remission.  The 
examiner assigned a GAF score of 55 to 60.  

The examiner described the schizophrenia as in partial 
remission with medication, and explained that the veteran's 
course of schizophrenia was atypical for the infrequent 
hospitalizations and decompensations, and a fairly consistent 
employment history.  He noted that the veteran did not meet 
the criteria for a diagnosis of PTSD.  The examiner concluded 
that the veteran's symptoms had not increased in severity 
since the November 2001 VA examination.  The examiner also 
concluded that the veteran was employable, provided the job 
involved little interaction with others, and the ability to 
work alone.  The examiner explained that the psychiatric 
disability did not result in marked interference with 
employment, but caused difficulty in finding and maintaining 
certain types of employment.

Analysis

The veteran's service-connected schizophrenia is rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9203.  Under that diagnostic code, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted under Diagnostic Code 9203 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure speech, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The record reflects that the veteran's reported psychiatric 
symptoms include paranoid ideations, auditory hallucinations, 
sleep problems, impaired judgment, and some difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the November 2001 examiner noted the 
presence of delusional thoughts and the veteran in December 
2001 reported delusions, VA treatment records since December 
2001 do not document any delusions, and the January 2005 VA 
examiner noted the absence of such symptoms.  Moreover, while 
he reports occasional hallucinations, they are auditory in 
nature, and he has consistently been described by treating 
and examining physicians as alert and oriented.  His speech, 
while on one occasion tangential, otherwise has been 
consistently normal, as have his thought processes.  The 
January 2005 examiner specifically noted that despite 
evidence of hallucinations, the veteran was not psychotic.  
In addition, while VA treatment records document poor memory 
functions (in contrast to the November 2001 examiner's 
assessment of fair memory).

Although the veteran reported to the January 2005 examiner 
that he had passive thoughts of suicide, he denied attempting 
to act on those thoughts, and has otherwise consistently 
denied any suicidal ideation.  Nor has he reported or 
demonstrated near continuous depression or panic attacks.  
The record is devoid of any evidence of obsessional rituals.  
While he reported attacking one of his former spouses, he 
apparently did so with substantial provocation (suggesting 
that the incident involved discovered infidelity).  The 
veteran has denied any other history of violence, and the 
record does not otherwise suggest any impaired impulse 
control.  While his judgment is poor, the record is devoid of 
any suggestion of inappropriate behavior.

The veteran presented to his January 2005 examination in 
dirty clothes.  The examiner noted, however, that his manner 
of dress was consistent with his reported activities as a 
mechanic.  VA treatment records show that he tended to 
present with fair grooming and hygiene.  The veteran also 
reports that he is able to handle his own activities of daily 
living.  

Although the veteran reports that he isolates himself and has 
difficulty working with others, the record shows that he does 
maintain some friendships, and continues to visit his 
children and relatives.  The record shows that while he has 
difficulty in establishing and maintaining effective work and 
social relationships, he clearly is able to establish and 
maintain such relationships.  While he reported to VA that he 
left his scrapyard job on account of psychiatric problems, he 
reported to his treating physicians that he was dismissed 
from the job for company related economic reasons.  In any 
event, the veteran has continued to work on an intermittent 
basis as a mechanic.  The January 2005 examiner concluded 
that the veteran's psychiatric disorder did not render him 
unemployable, as did the November 2001 examiner.

The November 2001 VA examiner assigned the veteran a GAF 
score of 40.  His treating physicians assigned a GAF score of 
50 on one occasion, 51 on another occasion, and 65 on every 
other occasion.  The January 2005 examiner assigned a GAF 
score ranging from 55 to 60.  

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed man avoids 
friends, neglects family, and is unable to work)..  GAF 
scores ranging between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging between 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See generally, Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32) (DSM-IV).   

The November 2001 examiner apparently assigned a GAF score of 
40 based on the presence of delusions and poor judgment, 
given the mental status examination was otherwise negative 
for any significant findings.  As noted previously, however, 
the veteran has not, since December 2001, demonstrated any 
delusions, and has been able to handle his own activities of 
daily living without any reported problems or suggestion of 
inappropriate behavior.  When he was assigned a GAF score of 
51 in December 2001, he was expressing generalized homicidal 
ideation toward the court system in relation to custodial 
matters, and also reporting paranoid delusions.  The GAF 
score of 50 assigned in November 2003 was apparently based at 
least in part on his report of certain legal difficulties, 
which were not described by the treating clinician.  The 
veteran has not, since November 2003, reported any further 
legal problems.  The GAF scores of 65 assigned at all other 
points were assigned based on a stable presentation of 
symptoms.  

Given that the veteran has not expressed any delusions since 
December 2001, and no longer reports homicidal ideation or 
further legal problems, and as he has generally demonstrated 
relatively minimal mental status examination findings, the 
Board finds that the evidence as a whole shows that the GAF 
score of 65 assigned in most of his treatment records, and 
included in the range suggested by the January 2005 examiner, 
is the most accurate indicator of the veteran's overall 
global functioning.  The Board consequently finds that the 
veteran's psychiatric symptoms and assigned GAF scores are 
most consistent with the level of severity contemplated by a 
50 percent evaluation for schizophrenia than that for a 70 or 
100 percent rating.  

In light of the above, the Board concludes that the evidence 
does not show total occupational or social impairment, or 
even occupational or social impairment with deficiencies in 
most areas.  Accordingly, the Board concludes that an 
evaluation in excess of 50 percent for paranoid type 
schizophrenia, is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Although the veteran reported to VA that he 
stopped working at the scrapyard on account of his 
psychiatric disorder, he reported to his treating physicians 
that he was dismissed for company related economic reasons.  
In any event, he has continued to work odd jobs as a 
mechanic, and the January 2005 examiner not only indicated 
that the veteran was employable, but that the schizophrenia 
did not markedly interfere with his employability.  The 
representative argues that by concluding that "it is not at 
least as likely as not" that the veteran's psychiatric 
disorder produced marked interference with employability, the 
January 2005 examiner "opened the door to ambiguity."  
While not a model of clarity, the examiner's opinion 
logically reads as concluding that there is not at least a 50 
percent chance of a marked interference with employability.  
In other words, the examiner is stating that it is unlikely 
there is marked interference by the psychiatric disorder.  
Indeed, the evidence of record does not objectively 
demonstrate the presence of a marked interference with 
employment due to schizophrenia.  

In addition, there is no evidence that his schizophrenia has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
The January 2005 examiner noted that the veteran's disorder 
had followed an atypical course, but did not suggest that the 
actual manifestations were unusual, or that they were not 
contemplated by the rating criteria.  In essence, the 
evidence shows that the manifestations of the schizophrenia 
are those contemplated by the schedular criteria.  There is 
no indication in the record that the average industrial 
impairment resulting from the disability is in excess of that 
contemplated by the assigned evaluation.  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to a rating in excess of 50 percent for 
schizophrenia, paranoid type is denied.





____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


